Exhibit 10.1

MEDICINOVA, INC.

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Agreement”) is made by and between MediciNova, Inc.,
a Delaware corporation (“MediciNova”), and Danerius, LLC, a Delaware limited
liability company (“Consultant”), effective as of June 12, 2009 (“Effective
Date”), for the purpose of setting forth the terms and conditions by which
MediciNova will acquire Consultant’s services.

In consideration of the mutual obligations specified in this Agreement, and any
compensation paid to Consultant for his or her services, the parties agree to
the following:

1. Services. Attached to this Agreement as Exhibit A and incorporated herein by
this reference is a statement of the work to be performed by Consultant
(“Services”), the payment terms for the Services, the types of any expenses to
be paid in connection with the Services, a description of the deliverables to be
provided by Consultant and such other terms and conditions as the parties deem
appropriate or necessary for the performance of the Services (“Statement of
Work”). Consultant shall perform all Services set forth herein in a timely and
professional manner consistent with professional standards and in accordance
with the terms and conditions of this Agreement, including Exhibit A. The
parties agree that all Services shall be performed by Alan W. Dunton, the
principal of Consultant; provided, however, that Consultant may engage the
assistance of other persons with the prior written consent of MediciNova.

2. Compensation; Payments.

2.1 Compensation. In consideration of the Services to be rendered hereunder,
Consultant shall be paid as set forth in the Statement of Work. Unless otherwise
set forth in the Statement of Work, any payments due to Consultant for
performance of the Services, except with respect to amounts subject to a bona
fide dispute, shall be due thirty (30) days from receipt by MediciNova of
Consultant’s invoice therefor.

2.2 Expenses. MediciNova shall reimburse Consultant for reasonable travel and
other business expenses that are incurred by Consultant in the performance of
the Services and are approved in advance by MediciNova. Consultant shall provide
MediciNova with an itemized list of all such expenses and supporting receipts
with each invoice therefor.

3. Proprietary Information.

3.1 Proprietary Information. In the course of performing the Services hereunder,
Consultant understands that he will receive and otherwise be exposed to
confidential and proprietary information, materials and know-how owned by
MediciNova or received by MediciNova from third parties pursuant to an
obligation of confidentiality with respect thereto which relate to MediciNova’s
product development programs, business and operations, strategies, technologies,
intellectual property and potential business transactions in whatever form,
tangible or intangible, whether disclosed to or learned by Consultant before or
after the Effective Date of this Agreement (“Proprietary Information”). For
purposes of this Agreement, Proprietary Information shall include, but not be
limited to, (a) any compound, formulation or sample; (b) any procedure,
discovery, invention, formula, data, result, idea or technique; (c) any trade
secret, trade dress, copyright, patent or other intellectual property right, or
any registration or application



--------------------------------------------------------------------------------

therefor, or materials relating thereto; (d) any information relating to any of
the foregoing or to any research, development, manufacturing, engineering,
marketing, servicing, sales, financing, strategic acquisitions or business
combinations, legal or other business activities of MediciNova or to any of
MediciNova’s present or future products, pricing, plans, forecasts, suppliers,
clients, customers, employees, consultants, partners or investors; (e) all
personal property, including, without limitation, all books, manuals, records,
reports, notes, contracts, lists, blueprints and other documents or materials,
or copies thereof, received by Consultant in the course of Consultant’s
performance of the Services, including records and other materials pertaining to
Work Product (as defined below); and (f) all Work Product. In addition, the
terms and conditions of this Agreement and the fact that Consultant is
performing the Services on behalf of MediciNova shall be deemed Proprietary
Information hereunder.

3.2 Restrictions on Use and Disclosure. Consultant acknowledges the confidential
and secret nature of the Proprietary Information and agrees that the Proprietary
Information is the extremely valuable property of MediciNova or of the third
party from which MediciNova received such Proprietary Information. Accordingly,
Consultant agrees that, during the term of this Agreement and thereafter, he
(a) shall hold all Proprietary Information in strict confidence for the benefit
of MediciNova; (b) shall not copy or use any Proprietary Information, except as
may be necessary to perform the Services; (c) shall use the Proprietary
Information only for the benefit of MediciNova in performance of the Services
hereunder (and not for the benefit of Consultant or any third party or for any
other purpose); and (d) shall not disclose or otherwise make available any such
Proprietary Information to any third party, except as authorized in writing and
in advance by MediciNova. All Proprietary Information is and shall remain the
sole property of MediciNova. Upon termination or expiration of this Agreement,
or upon the request of MediciNova, Consultant agrees to immediately cease using
and return to MediciNova all Proprietary Information (including all whole and
partial copies, extracts and derivatives thereof), whether in Consultant’s
possession or under Consultant’s direct or indirect control.

3.3 Exclusions. The foregoing restrictions on use and disclosure shall not apply
to any Proprietary Information to the extent Consultant can prove such
Proprietary Information (a) is or has become generally known to the public
through no unlawful act of Consultant; (b) was known to Consultant prior to the
time of its disclosure by MediciNova, as evidenced by Consultant’s written
records; or (c) becomes known to Consultant from a source other than MediciNova
lawfully having possession of and the right to disclose such Proprietary
Information, as evidenced by Consultant’s written records. In addition,
notwithstanding Section 3.2 above, Consultant may disclose any Proprietary
Information to the extent that Consultant is legally compelled to disclose such
Proprietary Information, provided that Consultant shall give advance notice of
such compelled disclosure to MediciNova and shall cooperate with MediciNova in
connection with any efforts to prevent or limit the scope of such disclosure
and/or use of the Proprietary Information.

4. Ownership of Work Product.

4.1 Work Product. Consultant agrees that any and all designs, ideas,
developments, discoveries, improvements, inventions, technology, works of
authorship and other creations conceived, written, created or first reduced to
practice in the performance of Services under this Agreement, together with all
intellectual property rights relating thereto (“Work Product”), shall be the
sole and exclusive property of MediciNova and shall be deemed part of the
Proprietary Information for purposes of this Agreement. Except to the extent
expressly set forth in this Agreement, Work Product shall include, without
limitation, all deliverables and other materials prepared, accumulated or
developed by Consultant in connection with the Services, whether or not
delivered to MediciNova. Consultant hereby irrevocably assigns to MediciNova all
its right, title and interest in and to any and all such Work Product,
including, without limitation, all copyrights, trademarks, trade secrets,
patents and all other intellectual property and

 

2



--------------------------------------------------------------------------------

proprietary rights related thereto, whether existing now or in the future,
effective immediately upon the inception, conception, creation or development
thereof. Consultant further agrees that MediciNova possesses and shall retain
all right, title and interest in all Work Product under this Agreement.

4.2 Assistance. Consultant agrees (a) to disclose promptly to MediciNova all
Work Product and (b) to execute all written instruments (including, without
limitation, all patent applications, invention assignments and copyright
assignments) and do such other acts as reasonably required in the opinion of
MediciNova to obtain a patent, register a copyright or otherwise evidence,
perfect or enforce MediciNova’s right, title and interest in and to such Work
Product. Reasonable costs related to such assistance, if required, shall be paid
by MediciNova. Consultant’s obligation to assist MediciNova as described above
in this Section 4.2 shall continue beyond the termination of this Agreement. If
MediciNova is unable, after reasonable effort, to secure Consultant’s signature
on any document as provided in this Section 4.2, Consultant hereby designates
and appoints MediciNova and its duly authorized officers and agents as its agent
and attorney in fact to undertake such acts and to do all other lawfully
permitted acts necessary to achieve the intent of this Section 4 with the same
legal force and effect as if executed by Consultant.

5. Conflicting Engagements. Consultant will notify MediciNova in writing prior
to entering into any employment or consulting arrangement with one or more third
parties which involves either subject matter substantially similar to any
Services that Consultant is to provide hereunder or services which Consultant is
to provide for the benefit of third parties who are competitors of MediciNova.
During the term of this Agreement, Consultant shall not accept work or enter
into any agreement or accept any obligation that is inconsistent or incompatible
with Consultant’s obligations under this Agreement or which may involve use or
disclosure of any Proprietary Information other than as permitted hereunder.
Consultant represents and warrants that, to the best of its knowledge, there is
no other existing agreement or duty on Consultant’s part inconsistent with this
Agreement.

6. Term; Termination.

6.1 The term of this Agreement shall commence on the Effective Date and remain
in full force and effect for a period of four (4) months. Either MediciNova or
Consultant may terminate this Agreement at any time, with or without cause, upon
thirty (30) days prior written notice to the other, and MediciNova may terminate
this Agreement immediately upon a breach of this Agreement by Consultant.

6.2 In the event this Agreement is terminated, Consultant shall cease all
Services immediately after receiving notice from MediciNova, return all
Proprietary Information (including all copies, extracts and derivatives thereof)
as provided in Section 3, deliver to MediciNova all Work Product (including all
Work Product then in progress) and related documentation and property belonging
to MediciNova, and provide MediciNova with an invoice for any completed Services
for which compensation has not already been paid. Unless this Agreement has been
terminated by MediciNova for breach by Consultant, MediciNova agrees to pay
Consultant compensation due for Services actually rendered prior to the date of
termination. If compensation has been advanced to Consultant, Consultant shall
reimburse any amounts for which any Services have not been performed prior to
the date of the notice of termination. Notwithstanding expiration or termination
of this Agreement for any reason, any rights and obligations, which by their
nature should survive, will remain in full force and effect. In particular,
Sections 3, 4, 6, 9, 10, 11, 12 and 14 shall survive the expiration or
termination of this Agreement.

7. Compliance With Applicable Laws and Policies. Consultant warrants that all
materials supplied and Services performed under this Agreement shall be in
compliance with all applicable laws, rules, ordinances and regulations
(“Applicable Law”) as well as any and all of MediciNova’s written policies and
procedures, including handbooks, policy manuals and codes of ethics.

 

3



--------------------------------------------------------------------------------

8. Independent Contractor. Consultant is acting in the capacity of an
independent contractor hereunder, and nothing contained herein shall be
construed or deemed to create an agency, partnership, joint venture or an
employee/employer relationship between MediciNova and Consultant. MediciNova
shall not make any deductions from any amounts payable to Consultant for taxes.
Consultant shall be solely responsible for all tax returns and payments required
to be filed with or made to any federal, state or local tax authority,
including, but not limited to, any withholding taxes, self-employment taxes, and
social security, unemployment or disability insurance or similar items,
including interest and penalties thereon, with respect to Consultant’s
performance of services and receipt of fees under this Agreement.

9. Legal and Equitable Remedies. Consultant hereby acknowledges that any remedy
at law for any violation of the provisions of this Agreement, including, without
limitation, the actual or threatened disclosure of Proprietary Information
without the prior express written consent of MediciNova, will be inadequate and
that MediciNova may suffer irreparable damage through any such violation and
that therefore, in addition to any other remedies it may have, MediciNova may
seek and obtain injunctive relief against a breach or threatened breach of such
obligations of Consultant and Consultant shall be liable for all of MediciNova’s
costs and reasonable attorneys’ fees incurred in connection therewith, to the
maximum extent permitted by Applicable Law.

10. Business Relationships. Consultant acknowledges that MediciNova’s
relationships with its employees, partners and third party service providers are
valuable business assets. Consultant agrees that, during the term of this
Agreement and for one (1) year thereafter, Consultant shall not (for itself or
for any third party) divert or attempt to divert from MediciNova any business,
employee, partner or third party service provider, through solicitation or
otherwise, without the prior written consent of MediciNova.

11. Warranties. Consultant represents and warrants that (a) Consultant is duly
formed and validly existing under the laws of the State of Delaware and has the
full power and authority to enter into this Agreement and to perform its
obligations hereunder; (b) Consultant has good and marketable title to all of
Consultant’s Work Product and has the right to grant the rights and assignments
granted herein, without the need for any assignments, releases, consents or
approvals not yet obtained; (c) the Work Product shall not be subject to any
restrictions or to any claims, mortgages, liens, pledges, security interests,
encumbrances, encroachments or demands of third parties, including any claims by
any such third parties with respect to such third parties’ intellectual property
rights in the Work Product; (d) the Work Product does not and shall not
infringe, misappropriate or violate any patent, copyright, trademark, trade
secret or other proprietary rights of any third party; and (e) the Services,
including any deliverables required hereunder, shall be performed in accordance
with professional standards and shall substantially conform to any
specifications for such Services and/or deliverables as set forth or referenced
in the Statement of Work. In addition, in the event that MediciNova provides
Consultant with prior written approval to engage any third parties in the
performance of any Services, Consultant represents and warrants that
(i) Consultant shall be responsible for managing any permitted subcontractors
hereunder and (ii) all permitted subcontracts shall contain all of the material
terms and conditions set forth in this Agreement.

12. Use of MediciNova Name. Consultant shall not make any written use or
reference to MediciNova’s name for any marketing, public relations, advertising,
display or other business purpose without the prior written consent of
MediciNova, which consent may be granted or withheld in MediciNova’s sole and
absolute discretion.

 

4



--------------------------------------------------------------------------------

13. Notices. (a) Any notices required or permitted hereunder shall be given to
the appropriate party at the address specified at below (or at such other
address as the party shall specify in writing). Such notice shall be deemed
given either (a) upon personal delivery, (b) one (1) business day after being
sent by overnight delivery service, or (c) on the day of transmission by
facsimile, provided that the notifying party confirms receipt of such
transmission with the other party by telephone.

 

If to MediciNova:      MediciNova, Inc.      4350 La Jolla Village Drive, Suite
950      San Diego, CA 92122      Attention: Shintaro Asako      Telephone:
858-373-1500      Fax: 858-373-7000      Email: asako@medicinova.com If to
Consultant:      Danerius, LLC

14. General. The parties’ rights and obligations under this Agreement will bind
and inure to the benefit of their respective successors and assigns, except that
Consultant may not delegate or assign any of his or her obligations or rights
under this Agreement without MediciNova’s prior written consent. This Agreement,
and the Exhibit attached hereto and hereby incorporated herein, constitute the
parties’ final, exclusive and complete understanding and agreement with respect
to the subject matter hereof and supersede all prior and contemporaneous
understandings and agreements relating to its subject matter. This Agreement may
not be modified or amended unless mutually agreed upon in writing by both
parties. The waiver by either party of a breach of or a default under any
provision of this Agreement shall not be effective unless in writing and shall
not be construed as a waiver of any subsequent breach of or default under the
same or any other provision of this Agreement, nor shall any delay or omission
on the part of either party to exercise or avail itself of any right or remedy
that it has or may have hereunder operate as a waiver of any such right or
remedy. If any provision of this Agreement shall be held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, such provision
shall be enforced to the maximum extent possible so as to effect the intent of
the parties, or, if incapable of such enforcement, shall be deemed to be deleted
from this Agreement, and the remainder of this Agreement shall remain in full
force and effect. The laws of the State of California, excluding its conflicts
of laws principles, shall govern this Agreement. TO THE FULLEST EXTENT PERMITTED
BY LAW, THE PARTIES HEREBY IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION RELATED TO THIS AGREEMENT. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute a single instrument.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

MEDICINOVA     CONSULTANT By:  

/s/    Shintaro Asako

    By:  

/s/    Alan W. Dunton

Shintaro Asako

   

Alan W. Dunton

Name     Name

Vice President and Chief Financial Officer

   

President

Title     Title

 

6



--------------------------------------------------------------------------------

EXHIBIT A

STATEMENT OF WORK

Services: Subject at all times to consultation with the Chief Executive Officer,
Chief Financial Officer and MediciNova’s Board of Directors or their designated
representatives, Consultant shall assist and advise MediciNova in connection
with MediciNova’s product development programs and development activities.
Consultant shall provide all such Services as the Chief Executive Officer may
reasonably request from time to time.

Type or Rate of Payment: Consultant shall be paid at the rate of Twenty-Seven
Thousand Five Hundred Dollars ($27,500.00) per month, commencing as of the
Effective Date of this Agreement, for the term of the Agreement.

Timing of Payment(s): Consultant shall invoice MediciNova upon execution of this
Agreement in the amount of Twenty-Seven Thousand Five Hundred Dollars
($27,500.00) for the first month of the Services and thereafter on the fifteenth
(15th) day of each month for subsequent monthly payments due hereunder. Each
invoice shall include complete support documentation for all expenses incurred
in performance of the Services. All undisputed amounts set forth in each invoice
shall be due and payable within thirty (30) business days from receipt by
MediciNova of Consultant’s invoice therefor.

Expenses: Consultant shall be reimbursed for reasonable, documented expenses
incurred while performing the Services that are preapproved by MediciNova in
accordance with Section 2.2 of this Agreement.